UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CONTINENTAL ALLOY WHEEL CORPORATION (Exact name of Registrant as specified in its charter) Nevada N/A 27-4510216 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 6770 – Blank Checks (Standard Industrial (Central Index Key) Classification) c/o Befumo & Schaeffer, PLLC 1treet , NW , Suite 300 Washington, DC 20006 (Address of principal executive offices, including zip code) (202) 973 -0186 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) With a copy to: Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 Phone: (202) 973-0186 Fax: (202) 478-2900 1 Approximate Date of Commencement of Proposed Sale to Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462 (b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Do not check if smaller reporting company Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock offered by the Company 2 ,500,000 $ $ 25 ,000 $ 2 . 90 TOTAL 2 ,500,000 $ $ 2 5,000 $ 2 . 90 (1)This is an initial offering of securities by the Registrant and no current trading market exists for our common stock. The Offering price of the common stock offered hereunder has been arbitrarily determined by the Company and bears no relationship to any objective criterion of value. The price does not bear any relationship to the assets, book value, historical earnings or net worth of the Company. In determining the Offering Price, the Company considered such factors as the prospects, if any, of similar companies, the previous experience of management, the Company’s anticipated results of operations, the present financial resources of the Company, and the likelihood of acceptance of this Offering. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457 (o) . 2 If the maximum aggregate offering price increases prior to the effective date of this registration statement, the Registrant will file a pre-effective amendment to increase the maximum dollar value being registered and pay an additional filing fee. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Continental Alloy Wheel Corporation Minimum 1,500,000 – Maximum 2,500,000 Shares of Common Stock $0.01 per share Continental Alloy Wheel Corporation is offering up to 2 ,500,000 shares of its common stock at a price of $0.01 per share. This offering is being made on a minimum-maximum basis. The shares are intended to be sold directly through the efforts of Andrew J. Befumo, our sole officer and director who is an underwriter in this Offering. The intended methods of communication include, without limitation, telephone and personal contacts. For more information, see the section titled “Plan of Distribution” herein. The proceeds from the sale of the shares in this Offering will be payable to Befumo & Schaeffer, PLLC – Trust Account fbo Continental Alloy Wheel Corporation. All subscription funds will be held in an escrow account maintained by an insured depository institution, as that term is defined in section 3(c)(2) of the Federal Deposit Insurance Act, pending the achievement of the Offering minimum of $15,000 and no funds shall be released to us until such a time as the proceeds are raised. Upon the completion of the raise, the Registrant intends to withdraw 10 percent of the deposited funds prior to completing an acquisition. This Offering will terminate within 180 days of the effective date of this Prospectus. If the Offering minimum is not achieved within 180 days of the effective date of this Prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. If the Offering minimum is achieved within 180 days of the effective date of this prospectus, all subscription funds, together with the securities issued to investors, shall be held in escrow pursuant to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”). 3 We are conducting a “Blank Check” offering subject to Rule 419 . The net offering proceeds, after deduction for offering expenses and the securities to be issued to investors must be deposited in an account (the “Deposited Funds” and “Deposited Securities,” respectively). While held in the escrow account, the deposited securities may not be traded or transferred. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. We must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless a sufficient number of investors (80%) elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this Prospectus, the deposited funds will be returned on a pro rata basis to all investors. Prior to this Offering, there has been no public market for our common stock. We are a development stage company, which currently has no operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operated the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Until 90 days after the date funds and securities are released from the escrow or trust account pursuant to Rule 419, all dealers effecting transactions in the registered securities, whether or not participating in this distribution, may be required to deliver a prospectus. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Offering Price Expenses Proceeds to Company Per Share – minimum $ 0.01 $ 0.00 $ 0.01 Per Share – maximum $ 0.01 $ 0.00 $ 0.01 Minimum $ 15,000 $ 0.00 $ 15,000 Maximum $ 25,000 $ 0.00 $ 25,000 This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is September , 2011 4 Table of Contents Summary Information and Risk Factors 6 Use of Proceeds 20 Determination of Offering Price 20 Dilution 21 Plan of Distribution 21 Description of Securities to be Registered 24 Interest of Named Experts and Counsel 26 Information With Respect to the Registrant 26 Market price and Dividends on the Issuer’s Common Stock 28 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 Directors, Executive Officers, Promoters and Control Persons 35 Executive Compensation 36 Security Ownership of Certain Beneficial Owners and Management 37 Certain Relationships and Related Transactions 37 Reports to Security Holders 38 Disclosure of Commission Position on Indemnification 38 Financial Statements 40 Other Expenses of Issuance and Distribution 50 Indemnification of Directors and Officers 50 Recent Sales of Unregistered Securities 51 Exhibits and Financial Statement Schedules 51 Undertakings 52 5 SUMMARY INFORMATION AND RISK FACTORS Rights and Protections Under Rule 419 Escrow of the Proceeds Derived Hereby Upon completion of this Offering, 90% of the net proceeds therefrom will remain in an escrow account with Befumo & Schaeffer, PLLC as escrow agent, subject to release upon the earlier of (i) written notification by the Company of its completion of a merger or acquisition and reconfirmation offering confirmation as described herein; or (ii) 18 months after the effective date of this registration statement. See “Risk Factors” and “Proposed Business.” Escrowed Funds Not To Be Used For Salaries Or Reimbursable Expenses No funds will be disbursed from the escrow account for the payment of salaries or reimbursement of expenses incurred on the company’s behalf by the company’s officer and director. All offering proceeds, after deduction of cash paid for underwriting commissions, underwriting expenses and dealer allowances, and amounts permitted to be released to the Company pursuant to paragraph (b)(2)(vi) of Rule 419, shall be deposited promptly into the escrow or trust account; provided, however, that no deduction may be made for underwriting commissions, underwriting expenses or dealer allowances payable to an affiliate of the registrant. The Company may receive up to 10 percent of the proceeds remaining after payment of permitted underwriting commissions, underwriting expenses and dealer allowances, exclusive of interest or dividends, as those proceeds are deposited into the escrow or trust account. See “Risk Factors” and “Use Of Proceeds . ” PROSPECTUS SUMMARY The following summary is qualified in its entirety by detailed information appearing elsewhere in this Prospectus (“Prospectus”). Each prospective investor is urged to read this Prospectus, and the attached Exhibits, in their entirety. DEPOSIT OF OFFERING PROCEEDS AND SECURITIES Rule 419 requires that the net offering proceeds, after deduction for underwriting compensation and offering costs, and all securities to be issued be deposited into an escrow account maintained by an insured depository institution, as that term is defined in section 3(c)(2) of the Federal Deposit Insurance Act (the “Deposited Funds” and “Deposited Securities,” respectively) governed by an agreement which contains certain terms and provisions specified by the rule. 6 POST-EFFECTIVE AMENDMENT Once the agreement(s) governing the acquisition(s) of a business(es) meeting the above criteria has (have) been executed, Rule 419 requires the Company to update the registration statement of which this Prospectus is a part with a post-effective amendment. The post-effective amendment must contain information about: the proposed acquisition candidate(s) and its business(es), including audited financial statements; the results of this Offering; and the use of the funds disbursed from the escrow account. The post-effective amendment must also include the terms of the reconfirmation offer mandated by Rule 419. The offer must include certain prescribed conditions which must be satisfied before the Deposited Funds and Deposited Securities can be released from escrow. RECONFIRMATION OFFERING The reconfirmation offer must commence within five business days after the effective date of the post-effective amendment. Pursuant to Rule 419, the terms of the reconfirmation offer must include the following conditions: (1) The prospectus contained in the post-effective amendment will be sent to each investor whose securities are held in the escrow account within five business days after the effective date of the post-effective amendment; 2) Each investor will have no fewer than 20, and no more than 45, business days from the effective date of the post-effective amendment to notify the Company in writing that the investor elects to remain an investor; (3) If we do not receive written notification from any investor within 45 business days following the effective date, the pro rata portion of the Deposited Funds (and any related dividends) held in the escrow account on such investor’s behalf will be returned to the investor within five business days by first class mail or other equally prompt means; (4) The acquisition(s) will be consummated only if investors having contributed 80% of the maximum offering proceeds elect to reconfirm their investments; and (5) If a consummated acquisition(s) has not occurred within 18 months from the date of this Prospectus, the Deposited Funds held in the escrow account shall be returned to all investors on a pro rata basis within five business days by first class mail or other equally prompt means. RELEASE OF DEPOSITED SECURITIES AND DEPOSITED FUNDS The Deposited Funds and Deposited Securities may be released to us and the investors, respectively, after: 7 (1) The Escrow Agent has received written certification from us and any other evidence acceptable by the Escrow Agent that the Company has executed an agreement for the acquisition(s) of a business(es) the value of which represents at least 80% of the maximum offering proceeds and has filed the required post-effective amendment, the post-effective amendment has been declared effective, the mandated reconfirmation offer having the conditions prescribed by Rule 419 has been completed, and the Company has satisfied all of the prescribed conditions of the reconfirmation offer; and (2) The acquisition(s) of the business(es) the value of which represents at least 80% of the maximum offering proceeds is (are) consummated. The Company plans to have its stock quoted on the OTCBB. In order to be quoted on the OTCBB, an authorized market maker must file a Form 211 application on our behalf in order to make a market for our common stock.There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operated the OTCBB, nor can there by any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. THE COMPANY Business Overview We were incorporated in the State of Nevada on December 28, 2010 to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. The Company has been in the developmental stage since inception and has no operations to date. Other than issuing shares to its original shareholder, the Company never commenced any operational activities. Our auditor has expressed substantial doubt about the company’s ability to continue as a going concern. As of June 30, 2011, the Company has $542 in cash on hand. The Company’s net loss for the period of December 28, 2010 (inception) to June 30, 2011 was $(3,777). The Company was formed by Andrew J. Befumo, the initial director, for the purpose of creating a corporation that could be used to consummate a merger or acquisition. Mr. Befumo serves as President, Secretary, Treasurer and Director. Following the Company’s formation, Mr. Befumo determined next to proceed with filing a Form S-1. Mr. Befumo, the President and Director, elected to commence implementation of our principal business purpose, described below under “Plan of Operation.” As such, we can be defined as a “shell” company, whose sole purpose at this time is to locate and consummate a merger or acquisition with a private entity. The Company will utilize word of mouth to locate a merger or acquisition candidate. The Company must locate a merger or acquisition candidate within 18 months of the effectiveness of this registration or refund investors funds as described herein. It is anticipated that the most likely consideration for such merger or acquisition will be in common stock of the Company. 8 The proposed business activities described herein classify us as a “blank check” company. Many states have enacted statutes, rules and regulations limiting the sale securities of “blank check” companies in their prospective jurisdictions. Management does not intend to undertake any efforts to cause a market to develop in the Company’s securities until such time as the Company has successfully implemented its business plan described herein. Accordingly, the current shareholder of the Company has executed and delivered a “lock-up” letter agreement, affirming his/her ownership in his/her respective shares of the Company’s common stock until such time as the Company has successfully consummated a merger or acquisition and the Company is no longer classified as a “blank check” company. In order to provide further assurances that no trading will occur in the Company’s securities until a merger or acquisition has been consummated, the current shareholder has agreed to place his/her respective certificates in an escrow account until such time as a merger or acquisition has been successfully consummated. However, while we believe that the procedures established to preclude any sale of our securities prior to closing of a merger or acquisition will be sufficient, there can be no assurances that the procedures established herein will unequivocally limit any shareholder to sell their respective securities before such closing. The maximum offering proceeds may not be sufficient capital to acquire an operating business thus the Company may require future stock sales and/or possible debt. As of the date of this Prospectus, we have 10,000,000 shares of $0.001 par value common stock issued and outstanding. Our corporate offices are located at 1treet, NW, Suite 300, Washington, DC 20006, w ith a telephone number of (202) 973 - 0186 . The Company currently shares office space with Befumo & Schaeffer, PLLC and Befumo & Schaeffer, PLLC provides the office space at no cost to the Company. Our fiscal year end is December 31. THE OFFERING We are offering, on a minimum-maximum basis, up to 2 ,500,000 shares of our common stock at a price of $0.01 per share. The proceeds from the sale of the shares in this Offering will be payable to “Befumo & Schaeffer, PLLC – Trust” fbo Continental Alloy Wheel Corporation and will be deposited in a non-interest bearing trust account until the escrow conditions are met and thus no interest shall be paid to any investor or to us. All subscription agreements and checksshould be delivered to Befumo & Schaeffer, PLLC fbo Continental Alloy Wheel Corporation, at the address provided on the Subscription Agreement. Failure to do so will result in checks being returned to the investor who submitted the check. Our escrow agent, Befumo & Schaeffer, PLLC, acts as legal counsel for us and therefore, may not be considered an independent third party. The Offering may terminate on the earlier of: (i) the date when the sale of all 2 ,500,000 shares is completed, (ii) or 180 days from the effective date of this Prospectus . 9 This Offering will terminate within 180 days of the effective date of this Prospectus.If the Offering minimum is not achieved within 180 days of the effective date of this Prospectus, all subscription funds will be returned to investors promptly without interest or deduction of fees. If the Offering minimum is achieved within 180 days of the effective date of this prospectus, all subscription funds, together with the securities issued to investors, shall be held in escrow pursuant to Rule 419 of Regulation C as promulgated by the U.S. Securities and Exchange Commission (the “S.E.C.”) under the Securities Act of 1933, as amended (the “Securities Act”). We are conducting a “Blank Check” offering subject to Rule 419. The net offering proceeds, after deduction for offering expenses and the securities to be issued to investors must be deposited in an account (the “Deposited Funds” and “Deposited Securities,” respectively). While held in the escrow account, the deposited securities may not be traded or transferred. Except for an amount up to 10% of the deposited funds otherwise releasable under Rule 419, the deposited funds and the deposited securities may not be released until an acquisition meeting certain specified criteria has been consummated and a sufficient number of investors reconfirm their investment in accordance with the procedures set forth in Rule 419. Pursuant to these procedures, a new prospectus, which describes an acquisition candidate and its business and includes audited financial statements, will be delivered to all investors. We must return the pro rata portion of the deposited funds to any investor who does not elect to remain an investor. Unless a sufficient number of investors (80%) elect to remain investors, all investors will be entitled to the return of a pro rata portion of the deposited funds and none of the deposited securities will be issued to investors. In the event an acquisition is not consummated within 18 months of the effective date of this Prospectus, the deposited funds will be returned on a pro rata basis to all investors. The offering price of the common stock has been determined arbitrarily and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. The purchase of the common stock in this Offering involves a high degree of risk. The common stock offered in this Prospectus is for investment purposes only and currently no market for our common stock exists. Please refer to the sections entitled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this Prospectus. Statements of operations data Dec. 28, 2010 (Inception) through
